445 So.2d 415 (1984)
Muriel SKELLY, Appellant,
v.
HARTFORD CASUALTY INSURANCE COMPANY and Publix Super Markets, Inc., a Florida Corporation, Appellees.
No. 83-363.
District Court of Appeal of Florida, Fourth District.
February 22, 1984.
Michael J. Silverstein, of Michael J. Silverstein, P.A., North Palm Beach, for appellant.
Solomon & Flanagan, Fort Lauderdale; Jane Kreusler-Walsh and Larry Klein, West Palm Beach, for appellees.
SMITH, CHARLES E., Associate Judge.
Muriel Skelly, the Plaintiff, sustained an injury at a Publix Supermarket when a nine-pound bagholder fell on the back of her right foot. This caused an incomplete tear to her Achilles tendon. Both the plaintiff's and the defendant's medical experts testified that the plaintiff incurred a permanent partial disability as a result of this accident. The plaintiff's doctor's opinion was that she suffered a ten-percent permanent disability to the right leg, and the defendant's doctor's opinion was that she sustained a two-percent permanent disability to her right leg or a one-half-percent disability to her overall body. The jury returned a verdict in the exact amount of her medical bills of $1,630.00. The jury failed to award any amount for pain and suffering and permanent disability. The trial court denied plaintiff's Motion for New Trial. The indisputable evidence is that the Plaintiff suffered pain and a permanent partial disability from a demonstrable injury. The zero damage award for those items is grossly inadequate and a new trial is required. Stevens v. Mt. Vernon, 395 So.2d 1206 (Fla. 3d DCA 1981).
The judgment is reversed and the cause is remanded for an additur or to permit the plaintiff to have the option of a new trial on damages only.
REVERSED AND REMANDED.
GLICKSTEIN and HURLEY, JJ., concur.